Citation Nr: 1625533	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an eye disability, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from December 1979 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an eye disability that is related to inservice exposure to radiation as a nuclear missile crewman in Germany in the early 1980s.  

The Veteran's service personnel records are not currently of record, and must be obtained in order to determine whether they support his contention of inservice radiation exposure.

Further, for claims based on exposure to ionizing radiation by reason of the nature of military duties, a separate Personnel Information Exchange System (PIES) request is to be prepared to obtain a copy of the record of occupational exposure to ionizing radiation from the Official Military Personnel File (OMPF), service treatment records (STRs), or any other record that contains radiation exposure information.  See M21-1 IV.ii.1.C.3.e., Requesting Verification of Exposure to Ionizing Radiation by Reason of Military Duties.  These records of occupational exposure to ionizing radiation used by the service departments include DD Form 1141, Record of Occupational Exposure to Ionizing Radiation; NAVMED 6470/10, Record of Occupational Exposure to Ionizing Radiation, and NAVMED 6470/11, Record of Occupational Exposure to Ionizing Radiation From Internally Deposited Radionuclides, for the Navy, and the equivalent NRC Form 5. See id.

In this case, it does not appear that a request has been made to obtain relevant records pertaining to the Veteran's potential exposure to radiation during service.  Upon remand, this must be undertaken.

Should the above development result in a determination that the Veteran was exposed to ionizing radiation in service, then a VA eye examination should be conducted.  

In this regard, the Board notes that the Veteran has indicated that his claimed eye condition may be related to radiation exposure during service.  At present, he has not cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Accordingly, the development procedures outlined in 38 C.F.R. § 3.311(b)(4) are not yet invoked.  However, the subsequent development undertaken on remand may prompt such development.  Accordingly, the RO is reminded to take such action where the evidence indicates (a) radiation exposure and (b) cited or submitted competent scientific or medical evidence that a claimed condition is a radiogenic disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and obtain copies of the Veteran's complete service personnel records.

2.  Prepare a PIES request to obtain a copy of the record of occupational exposure to ionizing radiation from the Official Military Personnel File (OMPF), service treatment records (STRs), or any other record that contains radiation exposure information.

3.  Obtain all records of treatment for eye disabilities since May 2015 from the VA Medical Center in East Orange, New Jersey.

4.  After completing the actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of the development completed in paragraphs 1-3 above, to include any indicated development of the claim under the provisions of 38 C.F.R. § 3.311 pertaining to claims based on exposure to ionizing radiation, and scheduling the Veteran for a VA eye examination to ascertain the current nature and etiology of any current eye disability.

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


